OPINION — AG — ** ORAL CONTRACT — EXPENDITURES — SCHOOLS ** AN EXPENDITURE INVOLVING AN AMOUNT GREATER THAN TWO HUNDRED ($200.00) DOLLARS IS MADE IN PURSUANCE TO AN " ORAL CONTRACT " IN VIOLATION OF 70 O.S. 199 [70-199], THE MEMBERS OF THE BOARD OF EDUCATION VOTING THEREFOR 'ARE' LIABLE FOR DOUBLE THE AMOUNT SO EXPENDED, AND SUCH MEMBERS ARE DISQUALIFIED FROM FURTHER SERVICE OF SAID BOARD WHICH MAY BE ENFORCED IN AN NATURE OF QUO WARRANTO BROUGHT BY THE COUNTY ATTORNEY. (CRIMINAL, OUSTER, WHO IS THE PROPER PARTY OR PARTIES TO BRING THIS ACTION (TO REMOVE THE PUBLIC OFFICIALS), CAN MONEY EXPENDED IN VIOLATION OF THE ABOVE STATUTE BE RECOVERED, WHAT IS THE NATURE OR KIND OF ACTION TO BE INSTIGATED TO ENFORCE THE STATUTE, CIVIL ACTION, DISQUALIFIED, SCHOOL BOARD, VIOLATION, ORAL CONTRACT, PUBLIC OFFICER, ILLEGAL EXPENDITURE) CITE: 62 O.S. 372 [62-372], 70 O.S. 199 [70-199], OPINION NO. MAY 6, 1929, 12 O.S. 1532 [12-1532] (J. H. JOHNSON)